 
Exhibit 10.4
 
 
 
RESTRICTED STOCK UNIT AWARD AGREEMENT


Issued Pursuant to the
Amended and Restated Barnes & Noble, Inc. 2009 Incentive Plan


THIS RESTRICTED STOCK UNIT AWARD AGREEMENT (“Agreement”), effective as of the
grant date (“Grant Date”) set forth in the attached Restricted Stock Unit Award
Certificate (the “Certificate”), represents the grant of such number of
restricted stock units (“RSUs”) set forth in the Certificate by Barnes & Noble,
Inc. (the “Company”), to the person named in the Certificate (the
“Participant”), subject to the terms and conditions set forth below and the
provisions of the Amended and Restated Barnes & Noble, Inc. 2009 Incentive Plan
adopted by the Company’s Board of Directors on July 16, 2012 and approved by the
Company’s stockholders on September 11, 2012 (the “Plan”).


All capitalized terms shall have the meanings ascribed to them in the Plan,
unless specifically set forth otherwise herein.  The parties hereto agree as
follows:


1.      Grant of RSUs.  The Company hereby grants to the Participant the number
of RSUs set forth in the Certificate, subject to the terms and conditions of the
Plan and this Agreement.  Subject to Section 2 below, each RSU constitutes an
unfunded and unsecured promise of the Company to deliver to the Participant a
Share (or the equivalent value thereof, as provided in Section 2(b) hereof).


2.      Vesting Period and Settlement.  (a)  In General.  Except as set forth in
Section 6 below, if the Participant’s employment terminates before the last
vesting date set forth in the Certificate, all RSUs granted hereunder that are
unvested as of the date of termination of employment shall be
forfeited.  Subject to the terms of this Agreement and the Plan, RSUs granted
hereunder shall vest as indicated in the Certificate.  For the specified vesting
to occur on any vesting date set forth therein, the Participant must be
continuously employed by the Company or any of its Affiliates from the Grant
Date through such vesting date.


(b)      Vesting.  Except as set forth in Section 12 hereof, in no event shall a
Participant have any rights to the Shares underlying these RSUs granted
hereunder:  (i) prior to the date such RSUs vest pursuant to the vesting
schedule set forth in the Certificate and the RSUs are settled; or (ii) with
respect to any partial RSU.


(c)      Settlement.  On each vesting date, the Company shall deliver to the
Participant one Share, or the equivalent value in cash, other property or any
combination thereof, as determined in the sole discretion of the Committee at
the time of such payment, for each RSU that is scheduled to vest on such date in
accordance with the terms of this Agreement.


3.      No Voting Rights.  No RSUs granted hereunder, whether vested or
unvested, shall have any voting rights accorded to the underlying Shares.


4.      Dividend Equivalent Rights.  (a) Cash Dividends.  The Participant shall
be entitled to receive an amount in cash equal to any cash dividends paid with
respect to the number of Shares underlying these RSUs granted hereunder.  Any
such cash dividends shall be distributed to the Participant at the same time
cash dividends are paid to holders of Shares.


(b)      Non-Cash Dividends.  Any stock dividends or other distributions or
dividends of property other than cash with respect to the Shares underlying
these RSUs granted hereunder shall be subject to the same forfeiture
restrictions and restrictions on transferability as apply to the RSUs with
respect to which such property was paid.
 
 
 
 

--------------------------------------------------------------------------------

 

 
5.      Nontransferability.  (a)  In General.  Except as may be provided in
Section 5(b) below, these RSUs granted hereunder may not be sold, transferred,
pledged, assigned, or otherwise alienated or hypothecated, other than by will or
by the laws of descent and distribution, except as provided in the Plan.  No
assignment or transfer of any RSUs in violation of this Section 5, whether
voluntary or involuntary, by operation of law or otherwise, except by will or
the laws of descent and distribution or as otherwise required by applicable law,
shall vest in the assignee or transferee any interest whatsoever.


(b)      Transfers With The Consent of the Committee.  With the consent of the
Committee, a Participant may assign or transfer unvested RSUs to the
Participant’s spouse, domestic partner and/or children (and/or trusts and/or
partnerships established for the benefit of the Participant’s spouse, domestic
partner and/or children or in which the Participant is a beneficiary or partner)
(each transferee thereof, a “Permitted Assignee”); provided, however, that such
Permitted Assignee(s) shall be bound by and subject to all of the terms and
conditions of the Plan and this Agreement relating to the transferred RSUs and
shall execute an agreement satisfactory to the Company evidencing such
obligations; and provided further that such Participant shall remain bound by
the terms and conditions of the Plan.  Notwithstanding the foregoing, in no
event shall the RSUs (or any rights and obligations thereunder) be transferred
to a third party in exchange for value unless such transfer is specifically
approved by the Company’s stockholders.  The Company shall cooperate with any
Permitted Assignee and the Company’s transfer agent in effectuating any transfer
permitted under this Section 5(b).


6.      Termination.  (a)  Death.  In the event a Participant dies while
employed by the Company or any of its Affiliates, all restrictions set forth
herein shall lapse and any unvested RSUs held by such Participant (or his or her
Permitted Assignee) shall vest in the estate of such Participant or in any
person who acquired such RSUs by bequest or inheritance, or by the Permitted
Assignee.  References in this Agreement to a Participant shall include any
person who acquired RSUs from such Participant by bequest or inheritance.


(b)      Disability.  In the event a Participant ceases to perform services of
any kind (whether as an employee or Director) for the Company or any of its
Affiliates due to permanent and total disability, all restrictions set forth
herein shall lapse and all unvested RSUs shall immediately vest in the
Participant, or his guardian or legal representative, or a Permitted Assignee,
as of the first date of permanent and total disability (as determined in the
sole discretion of the Committee).  For purposes of this Agreement, the term
“permanent and total disability” means the Participant is unable to engage in
any substantial gainful activity by reason of any medically determinable
physical or mental impairment that can be expected to result in death or which
has lasted or can be expected to last for a continuous period of not less than
12 months, and the permanence and degree of which shall be supported by medical
evidence satisfactory to the Committee.  Notwithstanding anything to the
contrary set forth herein, the Committee shall determine, in its sole and
absolute discretion, (1) whether a Participant has ceased to perform services of
any kind due to a permanent and total disability and, if so, (2) the first date
of such permanent and total disability.


7.      Administration.  (a)  Generally.  This Agreement and the rights of the
Participant hereunder and under the Certificate are subject to all the terms and
conditions of the Plan, as the same may be amended from time to time, as well as
to such rules and regulations as the Committee may adopt for administration of
the Plan.  It is expressly understood that the Committee is authorized to
administer, construe, and make all determinations necessary or appropriate to
the administration of the Plan, this Agreement and the Certificate, all of which
shall be binding upon the Participant and Permitted Assignees.  Any
inconsistency between this Agreement or the Certificate (on the one hand) and
the Plan (on the other hand) shall be resolved in favor of the Plan.


(b)      Conflicts.  The order of precedence as between the Plan, this Agreement
or the Certificate, and any written employment agreement between the Participant
and the Company shall be as follows:  If there is any inconsistency between (i)
the terms of this Agreement or the Certificate (on the one hand) and the terms
of the Plan (on the other hand); or (ii) any such written employment agreement
(on the one hand) and the terms of the Plan (on the other hand), the Plan’s
terms shall completely supersede and replace the conflicting terms of this
Agreement, the Certificate or the written employment agreement (as the case may
be).  If there is any inconsistency between the terms of this Agreement or the
Certificate (on the one hand) and the terms of Participant’s written employment
agreement, if any (on the other hand), the terms of this Agreement or the
Certificate (as the case may be) shall completely supersede and replace the
conflicting terms of the written employment agreement unless such written
employment agreement was approved by the Committee, in which event such written
employment agreement shall completely supersede and replace the conflicting
terms of this Agreement or the Certificate (as the case may be).
 
 
 
2

--------------------------------------------------------------------------------

 

 
8.      Adjustments.  The number of RSUs granted hereunder shall be subject to
adjustment in accordance with Sections 10.3 and 12.2 of the Plan.


9.      Exclusion from Pension Computations.  By acceptance of these RSUs
granted hereunder, the Participant hereby agrees that any income or gain
realized upon the receipt or settlement of the RSUs, or upon disposition of any
Shares received upon settlement, is special incentive compensation and shall not
be taken into account, to the extent permissible under applicable law, as
“wages”, “salary” or “compensation” in determining the amount of any payment
under any pension, retirement, incentive, profit sharing, bonus or deferred
compensation plan of the Company or any of its Affiliates.


10.      Withholding Taxes.  The Company shall have the right to withhold from
wages or other amounts otherwise payable to the Participant (or a Permitted
Assignee thereof), or otherwise require the Participant or Permitted Assignee to
pay, any federal, state, local or foreign income taxes, withholding taxes, or
employment taxes required to be withheld by law or regulations (“Withholding
Taxes”) arising as a result of the grant or vesting of RSUs, the transfer of any
RSUs or any other taxable event occurring pursuant to the Plan (including,
without limitation, the payment of dividend equivalents on unvested RSUs), this
Agreement or the Certificate.  If, notwithstanding the foregoing, the
Participant (or Permitted Assignee) shall fail to actually or constructively
make such tax payments as are required, the Company (or its Affiliates) shall,
to the extent permitted by law, have the right to deduct any such Withholding
Taxes from any payment of any kind otherwise due to such Participant or
Permitted Assignee or to take such other action as may be necessary to satisfy
such Withholding Taxes.  In satisfaction of the requirement to pay Withholding
Taxes, the Company, in its sole discretion, may elect to satisfy the obligation
for Withholding Taxes by retaining a sufficient number of Shares that it would
otherwise deliver on a particular vesting date equal to the amount of any
Withholding Taxes due on such vesting date.  Notwithstanding the foregoing
discretion, the Company shall satisfy the obligation for Withholding Taxes by
retaining a sufficient number of Shares that it would otherwise deliver on a
particular vesting date equal to the amount of any Withholding Taxes due on such
vesting date, unless the Participant has provided the Company with written
notice at least 30 days (or such lesser period as may be permitted by the
Company in its sole discretion) in advance of such vesting date that the
Participant will pay the Withholding Taxes in cash.  For purposes of the
preceding two sentences, where the Company is to retain Shares to satisfy the
obligation for Withholding Taxes, the net amount of Shares to be delivered to
the Participant on a vesting date shall equal the total number of Shares
otherwise deliverable to the Participant on such vesting date (pursuant to
Section 2(c) hereof and the Certificate), less such number of Shares having an
aggregate Fair Market Value equal to the amount of such Withholding Taxes (as
determined in the Committee’s sole discretion).


11.      Registration; Legend.  The Company may postpone the issuance and
delivery of any Shares upon settlement of these RSUs granted hereunder until (a)
the admission of such Shares to listing on any stock exchange or exchanges on
which Shares of the Company of the same class are then listed and (b) the
completion of such registration or other qualification of such Shares under any
state or federal law, rule or regulation as the Company shall determine to be
necessary or advisable.  The Participant shall make such representations and
furnish such information as may, in the opinion of counsel for the Company, be
appropriate to permit the Company, in light of the then existence or
non-existence with respect to such Shares of an effective Registration Statement
under the Securities Act of 1933, as amended, to issue the Shares in compliance
with the provisions of that or any comparable act.


The Company may cause the following or a similar legend to be set forth on each
certificate representing Shares issuable upon settlement of these RSUs granted
hereunder unless counsel for the Company is of the opinion as to any such
certificate that such legend is unnecessary:


THE SECURITIES REPRESENTED BY THIS CERTIFICATE MAY BE SUBJECT TO FORFEITURE AND
OTHER LIMITATIONS AND RESTRICTIONS AS SET FORTH IN A RESTRICTED STOCK UNIT AWARD
AGREEMENT ON FILE WITH THE COMPANY.  IN ADDITION, THE SECURITIES REPRESENTED BY
THIS CERTIFICATE MAY NOT BE OFFERED FOR SALE, SOLD OR OTHERWISE TRANSFERRED
EXCEPT PURSUANT TO AN EFFECTIVE REGISTRATION STATEMENT UNDER THE SECURITIES ACT
OF 1933, AS AMENDED (THE “ACT”), OR PURSUANT TO AN EXEMPTION FROM REGISTRATION
UNDER THE ACT, THE AVAILABILITY OF WHICH IS ESTABLISHED BY AN OPINION FROM
COUNSEL TO THE COMPANY.
 
 
 
3

--------------------------------------------------------------------------------

 

 
12.      Change of Control.   (a)  In the event of the occurrence of a Change of
Control of the Company, the Committee, in its sole discretion, may cause any
unvested RSUs granted hereunder to vest.


(b)      Notwithstanding the foregoing, in the event of a termination of the
Participant’s employment by the successor company following such Change of
Control, these RSUs granted hereunder or any award substituted therefor held by
such Participant at the time of the Change of Control shall vest as of the day
preceding the date of termination unless the termination was made by the
successor company for cause.  For purposes of this Agreement, “cause” shall mean
either (i) material failure by the Participant to perform his or her duties
(other than as a result of incapacity due to physical or mental illness) during
his or her employment with the Company after written notice of such breach or
failure and the Participant failed to cure such breach or failure to the
Company’s reasonable satisfaction within five days after receiving such written
notice; or (ii) any act of fraud, misappropriation, misuse, embezzlement or any
other material act of dishonesty in respect of the Company or its funds,
properties, assets or other employees.


13.      Miscellaneous.


(a)      No Right to Employment.  Neither this Agreement nor the Certificate
shall confer upon the Participant any right to continuation of employment by the
Company, nor shall this Agreement or the Certificate interfere in any way with
the Company’s right to terminate the Participant’s employment at any time.


(b)      Successors.  All obligations of the Company under the Plan, this
Agreement and the Certificate, with respect to these RSUs granted hereunder,
shall be binding on any successor to the Company, whether the existence of such
successor is the result of a direct or indirect purchase, merger, consolidation
or otherwise, of all or substantially all of the business and/or assets of the
Company.


(c)      Severability.  The provisions of this Agreement are severable and if
any one or more provisions are determined to be illegal or otherwise
unenforceable, in whole or in part, the remaining provisions shall nevertheless
be binding and enforceable.


(d)      Consent to Board or Committee Action.  By accepting this grant of RSUs,
the Participant and each person claiming under or through the Participant shall
be conclusively deemed to have indicated their acceptance and ratification of,
and consent to, any action taken under the Plan by the Company, the Board or the
Committee.


(e)      Amendment.  The Committee may, with the consent of the Participant, at
any time or from time to time amend the terms and conditions of this grant of
RSUs.  In addition, the Committee may at any time or from time to time amend the
terms and conditions of this grant of RSUs in accordance with the Plan.


(f)      Governmental Approvals.  This Agreement and the Certificate shall be
subject to all applicable laws, rules and regulations, and to such approvals by
any governmental agencies or national securities exchanges as may be required.


(g)      Governing Law.  To the extent not preempted by federal law, this
Agreement and the Certificate shall be governed by, and construed in accordance
with, the laws of the State of Delaware.


 
 
4

--------------------------------------------------------------------------------

 

 
(h)      Compliance with Code Section 409A.  The settlement of these RSUs
granted hereunder is intended to comply with Code Section 409A, and this
Agreement shall be interpreted, operated and administered consistent with this
intent.  Notwithstanding the preceding, the Company makes no representations
concerning the tax consequences of this Agreement under Code Section 409A or any
other federal, state, local, foreign or other taxes.  Tax consequences will
depend, in part, upon the application of the relevant tax law to the relevant
facts and circumstances.  The Participant should consult a competent and
independent tax advisor regarding the tax consequences of this Agreement.


(i)      Waiver of Trial by Jury.  The Participant, every person claiming under
or through the Participant, and the Company hereby waives to the fullest extent
permitted by applicable law any right to a trial by jury with respect to any
litigation directly or indirectly arising out of, under or in connection with
the Plan, this Agreement or the Certificate.


(j)      Exculpation.  These RSUs granted hereunder and all documents,
agreements, understandings and arrangements relating hereto have been issued on
behalf of the Company by officers acting on its behalf and not by any person
individually.  None of the Directors, officers or stockholders of the Company
nor the Directors, officers or stockholders of any Affiliate of the Company
shall have any personal liability hereunder or thereunder.  The Participant
shall look solely to the assets of the Company for satisfaction of any liability
of the Company in respect of these RSUs granted hereunder and all documents,
agreements, understandings and arrangements relating hereto and will not seek
recourse or commence any action against any of the Directors, officers or
stockholders of the Company or any of the Directors, officers or stockholders of
any Affiliate, or any of their personal assets, for the performance or payment
of any obligation hereunder or thereunder.  The foregoing shall also apply to
any future documents, agreements, understandings, arrangements and transactions
between the parties hereto with respect to these RSUs granted hereunder.


(k)      Captions.  The captions in this Agreement are for convenience of
reference only, and are not intended to narrow, limit or affect the substance or
interpretation of the provisions contained herein.


(l)      Notices.  Any notice that either party hereto may be required or
permitted to give to the other shall be in writing, and may be delivered
personally or by mail, postage prepaid or overnight courier, addressed as
follows:  if to the Company, at its office at 122 Fifth Avenue, New York, NY
10011, Attn:  Human Resources, or at such other address as the Company by notice
to the Participant may designate in writing from time to time; and if to the
Participant, at the address shown below his or her signature on the Certificate,
or at such other address as the Participant by notice to the Company may
designate in writing from time to time.  Notices shall be effective upon
receipt.
 
 
 
 
 
 
 
 
 
 
 
5

--------------------------------------------------------------------------------

 
 
 
[booksellers-logo.jpg]
Restricted Stock Unit Award Certificate
 
 
 
 

--------------------------------------------------------------------------------



Granted To:
Name
 
Street Address
 
City, State   Zip Code





You have been granted Restricted Stock Units (“RSUs”) of Barnes & Noble, Inc.,
as described below.  Subject to the terms of the Restricted Stock Unit Award
Agreement, each RSU constitutes an unfunded and unsecured promise of the Company
to deliver to you share of common stock of Barnes & Noble, Inc., par value
$XX.XX per share.


Employee ID:
XXXXXXXXX
   



Grant Date:
X/X/12
Number of RSUs Granted:
XXXXX



Vesting Schedule:


























By your signature below, you agree that these RSUs are granted under and
governed by the terms and conditions of the Company’s Amended and Restated 2009
Incentive Plan as amended and the Restricted Stock Unit Award Agreement, all of
which are attached and made a part of this document.






    Signature:_____________________________________  Date:___________________




NOTE:
If there are any discrepancies in the name or address shown above, please make
the appropriate correction on this form.



PLEASE RETURN TO:


Barnes & Noble, Inc.
122 Fifth Avenue
New York, New York 10011
Attn: Kate McCormack – Human Resources
(212) 633-4090


 